Citation Nr: 0822908	
Decision Date: 07/09/08    Archive Date: 07/17/08

DOCKET NO.  04-17 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hip/leg 
disability.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected degenerative joint disease 
of the lumbosacral spine prior to September 21, 2007, and in 
excess of 20 percent since September 21, 2007.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to August 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In December 2006, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

During the December 2006 personal hearing, the veteran 
withdrew his claim for an increased rating for eczema of the 
left elbow.  See 38 C.F.R. § 20.204.  

In April 2007, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.  The issues 
addressed in the April 2007 remand included entitlement to 
service connection for a left hand/thumb disability.  In a 
November 2007 rating decision, the RO granted service 
connection and assigned a 10 percent rating for degenerative 
joint disease carpometacarpal joint of the left thumb.  As 
such, the issue of service connection is no longer on appeal.

In a July 2007 statement, the veteran appears to have raised 
a claim of entitlement to service connection for stomach 
problems as a result of medication used to treat his service-
connected disabilities.  That issue is referred to the RO for 
appropriate action.

The issue of entitlement to an increased rating for service-
connected degenerative joint disease of the lumbosacral spine 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

There is no competent evidence of record showing that the 
veteran currently suffers from a bilateral hip/leg 
disability. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
bilateral hip/leg disability have not been met.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Following a careful review of the entire claims file, the 
Board finds that the evidence shows that the veteran does not 
currently suffer from a bilateral hip/leg disability.  
Service medical records and post-service treatment records 
show complaints of bilateral hip and leg pain.  In connection 
with this appeal, the veteran was afforded a VA examination 
in September 2007.  Following a physical examination and a CT 
scan, the VA examiner opined that the veteran did not have a 
hip/leg disability, but rather his complaints of pain in the 
hips and legs were related to his back and bilateral 
sacroiliac joints.  Congress has specifically limited 
entitlement to service connection to cases that have resulted 
in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  As the veteran's service-connected low back 
disability is currently on appeal, the Board will address the 
veteran's complaints of hip and leg pain as it relates to 
that claim.  In the absence of any competent evidence of a 
bilateral hip/leg disability, the Board must conclude the 
veteran does not currently suffer from this disability.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in September 2001.  Additional letters were sent 
in October 2003 and March 2006.  The claim decided herein was 
subsequently readjudicated in November 2007.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for bilateral hip/leg disability is 
denied.


REMAND

Following a careful review of the record, the Board finds 
that a neurological examination is necessary for the 
veteran's claim for an increased rating for his service-
connected lumbar spine disability.  During the September 2007 
VA examination, the veteran was diagnosed as having 
peripheral neuropathy secondary to degenerative disc disease 
with multilevel disc bulge of the lumbar spine at L2-L3, L3-
L4, L4-L5, and L5-S1 and degenerative joint disease of the 
facet joints at L5 and bilateral sacroiliac joints.  
Treatment records and VA examinations during the entire 
appellate period and the December 2006 personal hearing 
contain complaints of pain radiating to the veteran's hips 
and legs.  The veteran has clearly been diagnosed with an 
objective neurological abnormalities associated with his 
service-connected degenerative disc disease and degenerative 
joint disease.  

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, may be rated 
separately, under an appropriate diagnostic code.  Although 
the veteran was diagnosed as having peripheral neuropathy, 
the examiner did not specify which nerves were affected for 
which a separate rating may be assigned.  Such findings are 
necessary for a determination on the merits of the claim.  
See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

In addition, it is noted that upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  
The RO provided the veteran post-initial adjudication of the 
increased rating issues on appeal by letter dated in October 
2003.  This notice letter, however, did not discuss the 
specific criteria for the increased ratings at issue, thus, 
the duty to notify has not been satisfied with respect to 
VA's duty to notify him of the information and evidence 
necessary to substantiate the claim.  See Quartuccio, 16 Vet. 
App. at 183; Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Based upon a careful reading of the statements submitted by 
the veteran in support of his claims to date, it is unclear 
as to whether he is aware of the specific criteria that is 
needed for successful claim for the increased rating at 
issue.  Thus, it would be prudent to provide an additional 
notice letter discussing the criteria for the increased 
rating, including the old and revised regulations pertaining 
to the spine, in accordance with the holding in Vazquez-
Flores, supra.

Accordingly, the case is REMANDED for the following action:

1.  Issue an additional notice letter in 
order to ensure that all notification and 
development action required by the 38 
U.S.C.A. § 38 U.S.C.A. § 5103A to include 
specific written notice of both the old 
and current rating criteria pertaining to 
the claim for increased rating for the 
service-connected degenerative joint 
disease of the lumbosacral spine.

2.  After completion of the foregoing, 
schedule the veteran for VA neurologic 
examination to determine the severity of 
the neurological abnormalities associated 
with his service-connected lumbar spine 
disability.  The claims file, a copy of 
this remand, and any additional evidence 
obtained pursuant to the requests above, 
should be made available to the examiners 
for review.  Any special diagnostic 
studies deemed necessary should be 
performed.  

The examiner should identify any symptoms 
(including, but not limited to, any 
paresthesia or other neurological 
pathology in the veteran's lower 
extremities, and/or any bowel or bladder 
impairment) due to disc syndrome and 
describe the nerve(s) affected, or 
seemingly affected, by nerve root 
compression.  The neurologist should note 
the total duration of any incapacitating 
episodes of disc syndrome in the lumbar 
spine.  (An incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician.)

3.  The RO should then readjudicate the 
claim on appeal under both the old and new 
regulations pertaining to the spine.  If 
it remains denied, the RO should undertake 
any additional actions required and then 
the veteran should be furnished an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


